Exhibit 10.2

 

MyoKardia, INC.

AMENDED AND RESTATED NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

The purpose of this Amended and Restated Non-Employee Director Compensation
Policy (the “Policy”) of MyoKardia, Inc., a Delaware corporation (the
“Company”), is to provide a total compensation package that enables the Company
to attract and retain, on a long-term basis, high-caliber directors who are not
employees or officers of the Company.  In furtherance of this purpose, effective
as of the date of approval by the Company’s Board of Directors (the “Board”) of
this Policy (the “Effective Date”), all non-employee directors shall be paid
compensation for services provided to the Company as set forth below:1

Cash Retainers

Annual Retainer for Board Membership: $45,000 for general availability and
participation in meetings and conference calls of the Board. Additional $32,500
for service as lead independent director or non-executive Chairperson of the
Board. No additional compensation for attending individual Board meetings.

Additional Annual Retainers for Committee Membership and Service as Chairperson:

Audit Committee Chairperson:$20,000

Audit Committee member:$10,000

Compensation Committee Chairperson:$15,000

Compensation Committee member:$7,500

Science and Technology Committee Chairperson:$15,000

Science and Technology Committee member:$7,500

Nominating and Corporate Governance Committee Chairperson:$10,000

Nominating and Corporate Governance Committee member:$5,000

No additional compensation for attending individual committee meetings.

All cash retainers will be paid quarterly, in arrears, or upon the earlier
resignation or removal of the non-employee director.  Cash retainers owing to
non-employee directors shall be annualized, meaning that with respect to
non-employee directors who join the Board during the calendar year, such amounts
shall be pro-rated based on the number of calendar days served by such director.

 

1

Upon effectiveness, this policy shall supersede any prior arrangements between
the Company and the directors.



ACTIVE/103657358.3  

 

 



--------------------------------------------------------------------------------

 

Equity Retainers

Initial Equity Grant: One-time equity grants to each new non-employee director
upon his/her election or appointment to the Board after the Effective Date of
(a) an option to purchase 6,000 shares of the Company’s common stock, par value
$0.0001 per share (“Common Stock”) and (b) a grant of restricted stock units for
3,600 shares of Common Stock.  Such initial option grant shall vest in equal
monthly installments during the 48 months following the date upon which the
director is first elected or appointed, as applicable, to the Board and such
initial restricted stock unit grant shall vest in equal annual installments
during the four years following the date upon which the director is first
elected or appointed, as applicable, to the Board, in each case subject to the
director’s continued service on the Board.  For the avoidance of doubt, each
non-employee director may only receive initial equity grants one time.

On the date of each Annual Meeting of Stockholders:  Annual equity grants to
each non-employee director who (a) is serving on the Board as of immediately
prior the Company’s annual meeting of stockholders and (b) continues to serve on
the Board immediately after such annual meeting consisting of (i) an option to
purchase 3,000 shares of Common Stock and (ii) restricted stock units for 1,800
shares of Common Stock; provided, that for any non-employee director who joins
the Board within 12 months preceding the date of grant, such annual option and
restricted stock unit grants shall be pro-rated based on the number of calendar
days served by such director through the date immediately preceding the grant
date.  Such annual option grant shall vest in equal monthly installments during
the 12 months following the date of grant, and such annual restricted stock unit
grant shall vest in a single installment on the first anniversary of the date of
grant, in each case subject to the director’s continued service on the Board as
of such date.

Additional Equity Grants: In addition to the foregoing, non-employee directors
may also be granted such additional equity awards in such amounts and on such
dates as the Board may recommend.

Upon the consummation of a Sale Event (as defined in the Company’s 2015 Stock
Option and Incentive Plan, as may be amended, restated or otherwise modified
from time to time), the vesting of all outstanding unvested equity awards,
including stock options and restricted stock units, granted to each non-employee
director under this policy shall accelerate in full.

The form of option agreement will give directors up to one year following
cessation of service as a director to exercise the options (to the extent vested
at the date of such cessation), provided that the director has not been removed
for cause.

All of the foregoing option grants will have an exercise price equal to the fair
market value of a share of Common Stock on the date of grant.

Expenses

The Company shall reimburse all reasonable out-of-pocket expenses incurred by
non-employee directors in attending Board and committee meetings.

2

 



ACTIVE/103657358.3  

 

 



--------------------------------------------------------------------------------

 

Amended and Restated Non-Employee Director Compensation Policy approved by the
Board of Directors on March 9, 2016.

 

Amended and Restated Non-Employee Director Compensation Policy approved by the
Board of Directors on December 6, 2018, effective retroactively to January 1,
2018.

 

Amended and Restated Non-Employee Director Compensation Policy approved by the
Board of Directors on January 23, 2019.

 

Amended and Restated Non-Employee Director Compensation Policy approved by the
Board of Directors on April 2, 2020.

 

Amended and Restated Non-Employee Director Compensation Policy approved by the
Board of Directors on June 12, 2020.

 

 

 

 

 

 

 

 

3

 



ACTIVE/103657358.3  

 

 

